Title: From James Madison to Congress, 10 October 1814
From: Madison, James
To: Congress


        
          Washington October 10th 1814
        
        I lay before Congress communications just received from the Plenipotentiaries of the United States charged with negotiating peace with Great Britain; shewing the conditions on which alone that Government is willing to put an end to the war.
        
        The Instructions to those Plenipotentiaries disclosing the grounds on which they were authorized to negotiate and conclude a Treaty of peace will be the subject of another communication.
        
          James Madison
        
      